         Case 1:02-cv-05992-DC Document 5 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                 :           ORDER

            - against -                  :           97 Cr. 809 (DC)
                                                     02 Civ. 5992 (DC)
ELADIO PADILLA,                          :           16 Civ. 3622 (DC)

                       Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            On August 23, 2020, defendant Eladio Padilla asked the

Court for an extension to file his reply in support of his

amended § 2255 motion.      This request was granted, but a new

deadline was not set.      It is hereby ordered that Padilla must

file his reply no later than Monday, September 28, 2020.

            SO ORDERED.

Dated:      New York, New York
            August 27, 2020



                                         ___s/Denny Chin______________
                                         DENNY CHIN
                                         United States Circuit Judge
                                         Sitting by Designation
